Hon. Jas. Aedrich, Circuit Judge.
Upon the conclusion of the argument, and before mature consideration of the issue herein, my impressions were in favor of the relator. Since then I have studied the history of this case, terminating in the decree of Judge Witherspoon, and the funding acts of this State. As the result of that study, I have concluded that it is not the plain ministerial duty of the state treasurer, either under said decree or the funding law, or both, to fund the bonds in question. I do not think that the decree of Judge Witherspoon is as comprehensive or as far-reaching in effect as the relator claims it is.
A careful reading of the various funding acts, extending over a number of years, has caused me to conclude that it is the settled purpose and policy of the legislature to retain the control of all matters pertaining to the funding of bonds. It is not necessary for me to extend this opinion, as I concur in the conclusions reached by Mr. Justice' Gary, and the reasons stated in the concurring opinion of the Chief Justice.
I concur, therefore, in the conclusion that the petition be dismissed.